Order entered August 13, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00615-CV

    MARK SCHWARTZ, NEWCASTLE MANAGEMENT, L.P., ET AL., Appellants

                                             V.

                               STEVEN J. PULLY, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-0064-H

                                         ORDER
       Before the Court is appellants’ August 11, 2014 second unopposed motion to extend time

to file appellants’ brief. Appellants’ motion is GRANTED. Appellants’ brief shall be filed on

or before August 28, 2014.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE